Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142642-3                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  _________________________________________                                                               Brian K. Zahra,
                                                                                                                     Justices

  MICHELLE GIRARD,
           Plaintiff-Appellee,
  v                                                                SC: 142642
                                                                   COA: 299291
                                                                   Oakland CC Family Division:
  DUANE MONTGOMERY, JR.,                                           2010-769976-DO
          Defendant-Appellant.

  _________________________________________/
  DUANE MONTGOMERY, JR.,
          Plaintiff-Appellant,
  v                                                                SC: 142643
                                                                   COA: 299531
                                                                   Oakland CC Family Division:
  MICHELLE GIRARD,                                                 2010-770098-DC
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 25, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 8, 2011                       _________________________________________
         y0405                                                                Clerk